DETAILED ACTION
Claims 1-15 are presented for examination.
Claims 1, 8-10, and 12-15 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Amendment to the specification was received on 12/20/2021.  The title of the invention is acceptable.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Yang fails to teach or suggest at least the element of claim 1 reciting “wherein each of the plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity is capable of being used in a cell served by the base station device”, [Remarks, pages 7-9].
The Examiner respectfully disagrees with these arguments.


As per the first argument
As indicated in the previous rejection and below, Dinan discloses select [paragraphs 0104, 0106, select (processor 408; specific settings in a device)], in a case where data that is to be transmitted to the base station device [fig. 4, paragraph 0104, the base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to a base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to a base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration include time duration (time-offset for transmission) and SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]. Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device. 
fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].

Regarding the plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity, Dinan discloses in Figure 3, 14, paragraphs 0099, 0133, 0164, and 0168.
[AltContent: oval][AltContent: arrow][AltContent: textbox (SR configuration include time duration (time-offset for transmission) and SR transmission periodicity)]
    PNG
    media_image1.png
    414
    349
    media_image1.png
    Greyscale
 




[AltContent: textbox (Fig. 14 discloses SR configuration include time duration (time-offset for transmission) and SR transmission periodicity)]
    PNG
    media_image2.png
    240
    369
    media_image2.png
    Greyscale



[0099] FIG. 3 is a diagram depicting OFDM radio resources as per an aspect of an embodiment of the present invention. The resource grid structure in time 304 and frequency 305 is illustrated in FIG. 3. The quantity of downlink subcarriers or RBs (in this example 6 to 100 RBs) may depend, at least in part, on the downlink transmission bandwidth 306 configured in the cell. … The transmitted signal in slot 206 may be described by one or several resource grids of a plurality of subcarriers and a plurality of OFDM symbols. …. For example, 24 subcarriers may be grouped as a radio block for a duration of 5 msec. In an illustrative example, a resource block may correspond to one slot in the time domain and 180 kHz in the frequency domain (for 15 KHz subcarrier bandwidth and 12 subcarriers). 

[0133] …. It may be possible to map CSI reports for a certain SCell to a selected PUCCH SCell. An SCell may be assigned a certain periodicity and time-offset for transmission of control information. Periodic CSI for a serving cell may be mapped on a PUCCH (on the PCell or on a PUCCH-SCell) via RRC signalling. The possibility of distributing CSI reports, HARQ feedbacks, and/or Scheduling Requests across PUCCH SCells may provide flexibility and capacity improvements. HARQ feedback for a serving cell may be mapped on a PUCCH (on the PCell or on a PUCCH SCell) via RRC signalling.

[0164] …. The first scheduling request configuration index may indicate a first scheduling request period and a first offset as shown in example FIG. 14. The at least one message may further comprise a second scheduling request configuration index for scheduling request resources on the secondary PUCCH, if SR resources are configured for a PUCCH SCell. The second scheduling request configuration index may indicate a second scheduling request period and a second offset as shown in example FIG. 14.

[0168] …. The SR configuration for SR transmission periodicity SR.sub.PERIODICITY and SR subframe offset N.sub.OFFSET,SR may be defined, for example, as shown in FIG. 14 by the parameter sr-ConfigIndex I.sub.SR given by higher layers. SR transmission instances in a serving cell configured with SR are the uplink subframes satisfying

(10×n.sub.f+└n.sub.s/2┘−N.sub.OFFSET,SR)mod SR.sub.PERIODICITY=0.

In other words, Dinan discloses select SR configuration for SR transmission includes periodicity SR.sub.PERIODICITY and SR subframe offset, and wherein an SCell may be assigned a certain periodicity and time-offset for transmission of control information.

Regarding wherein each of the plurality of settings is capable of being used in a cell served by the base station device, Yang discloses in paragraphs 0075 and 0078.
[0075] … Whether the serving base station supports uplink pre-scheduling may be determined based on a record or history. For example, the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information. The other uplink pre-scheduling information may include a periodicity of the uplink pre-scheduling for periodic uplink pre-scheduling, a number of uplink pre-scheduling grants and a length of uplink pre-scheduled grants for non-periodic uplink pre-scheduling.

[0078] In another aspect of the disclosure, the UE delays sending the scheduling request when uplink pre-scheduling is supported by the serving base station based on the periodicity of the uplink pre-scheduling for periodic uplink pre-scheduling and/or the length of an uplink prescheduled grant for non-periodic uplink pre-scheduling. The periodicity of the uplink pre-scheduling and/or a length of an uplink prescheduled grants may be determined or identified based on the record. For example, the UE may record previous uplink pre-scheduling information such as uplink pre-scheduling periodicity and length of the uplink pre-scheduled grants in memory.

Therefore, given that Dinan discloses wherein an SCell may be assigned a certain periodicity and time-offset for transmission of control information, and Yang discloses a plurality of settings include a periodicity, a number of uplink pre-scheduling grants and a length of uplink pre-scheduled grants, then the combination of Dinan and Yang clearly discloses wherein each of the plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity is capable of being used in a cell served by the base station device.

Regarding the rejection of claims 8 and 12-15, claims 8 and 12-15 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 8 and 12-15, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-7 and 9-11, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, U.S. Publication No. 2016/0365959, in view of Yang et al., (hereinafter Yang), U.S. Publication No. 2017/0208523.
 
As per claim 1, Dinan discloses a terminal device [fig. 4, paragraph 0104, a terminal device (a wireless device 406)], comprising: 
one or more processors [fig. 4, paragraph 0104, one or more processors (at least one processor 408)]; and 
one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors [fig. 4, paragraph 0104, one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors (instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408)], the one or more processors to at least: 
select [paragraphs 0104, 0106, select (processor 408; specific settings in a device)], in a case where data that is to be transmitted to the base station device [fig. 4, paragraph 0104, the base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to a base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to a base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration include time duration (time-offset for transmission) and SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]; and 
transmit [fig. 4, paragraphs 0104, 0154, transmit (communication interface 407)] the scheduling request to the base station device with use of the one setting that was selected [fig. 4, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit the scheduling request to the base station device with use of the one setting that was selected (base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path; directly transmitted from UE)].
Dinan discloses selecting one setting from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity fig. 3, 14, paragraphs 0099, 0133, 0164, 0168]. Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings (plurality of settings include a periodicity, a number of uplink pre-scheduling grants and a length of uplink pre-scheduled grants) is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the device described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s device with the enhanced capability of extending and improving the performance [Yang, paragraphs 0004, 0061, 0082].

As per claim 2, Dinan discloses the terminal device according to claim 1, 
wherein in a case where an uplink grant corresponding to the scheduling request that was transmitted with use of a first setting among the plurality of settings is not received from the base station device, the computer-readable instruction further causing, when executed by the one or more processors, the one or more processors to at least: paragraphs 0176, 0183, 0184, 0194, wherein in a case where an uplink grant corresponding to the scheduling request that was transmitted with use of a first setting among the plurality of settings is not received from the base station device, select a second setting that is different from the first setting from among the plurality of settings (invalid SR resource in a subframe in the first plurality of subframes; monitor at least one downlink control channel for a grant for uplink data channel resources)], and transmit the scheduling request to the base station device with use of the second setting [paragraphs 0159, 0163, 0164, 0176, 0194, 0195, transmit the scheduling request to the base station device with use of the second setting].

As per claim 3, Dinan discloses the terminal device according to claim 2, 
wherein the second setting is selected if the uplink grant is not received from the base station device in a case where the scheduling request was transmitted a predetermined number of times or over a predetermined time period with use of the first setting [paragraphs 0166, 0207, wherein the second setting is selected if the uplink grant is not received from the base station device in a case where the scheduling request was transmitted a predetermined number of times or over a predetermined time period with use of the first setting (value of IE sr-ProhibitTimer may be in number of SR period(s))].

As per claim 5, Dinan discloses the terminal device according to claim 1, 
wherein the one setting is selected from among the plurality of settings based on transmission path loss between the base station device and the terminal device paragraphs 0117, 0138, wherein the one setting is selected from among the plurality of settings based on transmission path loss between the base station device and the terminal device (UE may need to measure downlink pathloss)].

As per claim 6, Dinan discloses the terminal device according to claim 1, wherein: 
the computer-readable instruction causes, when executed by the one or more processors, the one or more processors to at least acquire information regarding a setting that can be used for the scheduling request from the base station device [fig. 4, 14, paragraphs 0155-0158, acquire information regarding a setting that can be used for the scheduling request from the base station device (eNB may employ different IEs for configuration of SR resources)].

As per claim 7, Dinan discloses the terminal device according to claim 6, 
wherein the information is acquired with use of an RRC message that is transmitted by the base station device for establishment of a connection between the base station device and the terminal device [paragraphs 0107, 0122, 0144, 0163, wherein the information is acquired with use of an RRC message that is transmitted by the base station device for establishment of a connection between the base station device and the terminal device (UE may receive at least one RRC message comprising configuration parameters of one or more cells (BS))].

As per claim 8, Dinan discloses a base station device [fig. 4, paragraph 0104, a base station device (a base station 401)], comprising: 
fig. 4, paragraph 0104, one or more processors (at least one processor 403)]; and 
one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors [fig. 4, paragraph 0104, one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors (instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403)], the one or more processors to at least: 
determine a plurality of settings [paragraphs 0154, 0158, determine a plurality of settings (scheduling request (SR) may be directly transmitted from UE to an SeNB)] that correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration include time duration (time-offset for transmission) and SR transmission periodicity)]; and 
transmit [fig. 4, paragraphs 0104, transmit (a communication with communication interface 402 in base station 401)] information regarding the plurality of settings to the terminal device [fig. 4, 14, 23, paragraphs 0104, 0154, 0163, 0168, 0181, information regarding the one or more settings to the terminal device (SR configuration for SR transmission)], wherein the information enables the terminal device [fig. 4, 9, the terminal device (UE)] to select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].
Dinan discloses selecting one setting from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168]. Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings (plurality of settings include a periodicity, a number of uplink pre-scheduling grants and a length of uplink pre-scheduled grants) is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the device described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s device with the enhanced Yang, paragraphs 0004, 0061, 0082].

As per claim 9, Dinan discloses the base station device according to claim 8, 
wherein the plurality of settings are determined in accordance with a latency requirement of a radio bearer established by the terminal device [paragraphs 0157, wherein the plurality of settings are determined in accordance with a latency requirement of a radio bearer established by the terminal device (latency gain since there may be more SR resources available on the SCell)].

As per claim 10, Dinan discloses the base station device according to claim 8, 
wherein the plurality of settings are determined based on transmission path loss between the base station device and the terminal device [paragraphs 0117, 0138, wherein the plurality of settings are determined in accordance with a latency requirement of a radio bearer established by the terminal device (UE may need to measure downlink pathloss)].

As per claim 11, Dinan discloses the base station device according to claim 8, 
wherein the information is transmitted to the terminal device using an RRC message for establishment of a connection between the base station device and the terminal device [paragraphs 0107, 0122, 0144, 0163, wherein the information is transmitted to the terminal device using an RRC message for establishment of a connection between the base station device and the terminal device (UE may receive at least one RRC message comprising configuration parameters of one or more cells (BS))].

As per claim 12, Dinan discloses a method for controlling a terminal device [paragraph 0200, 0204, a method for controlling a terminal device (wireless device to perform a method)], comprising: 
selecting [paragraphs 0104, 0106, selecting (processor 408; specific settings in a device)], in a case where data that is to be transmitted to a base station device [fig. 4, paragraph 0104, a base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to the base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to the base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration include time duration (time-offset for transmission) and SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]; and 
transmitting [fig. 4, paragraphs 0104, 0154, transmitting (communication interface 407)] the scheduling request to the base station device with use of the one setting that was selected [fig. 4, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit the scheduling request to the base station device with use of the one setting that was selected (base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path; directly transmitted from UE)].
Dinan discloses selecting one setting from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168]. Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings (plurality of settings include a periodicity, a number of uplink pre-scheduling grants and a length of uplink pre-scheduled grants) is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
Yang, paragraphs 0004, 0061, 0082].

As per claim 13, Dinan discloses a method for controlling a base station device, comprising: 
determining a plurality of settings [paragraphs 0154, 0158, determining a plurality of settings (scheduling request (SR) may be directly transmitted from UE to an SeNB)] that correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration include time duration (time-offset for transmission) and SR transmission periodicity)]; and 
transmitting information regarding the plurality of settings to the terminal device  [fig. 4, 14, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmitting information regarding the one or more settings to the terminal device (SR configuration for SR transmission)], wherein the information enables the terminal device [fig. 4, 9, the terminal device (UE)] to select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that paragraphs 0127, 0156, 0157, 0171, 0179, 0216, select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].
Dinan discloses selecting one setting from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168]. Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings (plurality of settings include a periodicity, a number of uplink pre-scheduling grants and a length of uplink pre-scheduled grants) is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s method with the enhanced Yang, paragraphs 0004, 0061, 0082].

As per claim 14, Dinan discloses a non-transitory computer-readable storage medium that stores a program for causing a computer included in a terminal device to: 
select [paragraphs 0104, 0106, select (processor 408; specific settings in a device)], in a case where data that is to be transmitted to the base station device [fig. 4, paragraph 0104, the base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to a base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to a base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration include time duration (time-offset for transmission) and SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]; and 
transmit [fig. 4, paragraphs 0104, 0154, transmit (communication interface 407)] the scheduling request to the base station device with use of the one setting that was selected [fig. 4, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit the scheduling request to the base station device with use of the one setting that was selected (base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path; directly transmitted from UE)].
Dinan discloses selecting one setting from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168]. Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings (plurality of settings include a periodicity, a number of uplink pre-scheduling grants and a length of uplink pre-scheduled grants) is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the medium described in Yang, paragraphs 0004, 0061, 0082].

As per claim 15, Dinan discloses a non-transitory computer-readable storage medium that stores a program for causing a computer included in a base station device to: 
determine a plurality of settings [paragraphs 0154, 0158, determine a plurality of settings (scheduling request (SR) may be directly transmitted from UE to an SeNB)] that correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration include time duration (time-offset for transmission) and SR transmission periodicity)]; and 
transmit information regarding the plurality of settings to the terminal device  [fig. 4, 14, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit information regarding the plurality of settings to the terminal device (SR configuration for SR transmission)], wherein the information enables the terminal device [fig. 4, 9, the terminal device (UE)] to select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].
Dinan discloses selecting one setting from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 3, 14, paragraphs 0099, 0133, 0164, 0168]. Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings (plurality of settings include a periodicity, a number of uplink pre-scheduling grants and a length of uplink pre-scheduled grants) is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the medium described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s medium with the enhanced capability of extending and improving the performance [Yang, paragraphs 0004, 0061, 0082].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, in view of Yang, and in further view of Lee et al., (hereinafter Lee), U.S. Publication No. 2018/0115985.

As per claim 4, Dinan discloses the terminal device according to claim 2, Dinan does not explicitly disclose wherein the time duration corresponding to the first setting is shorter than the time duration corresponding to the second setting, and the bandwidth corresponding to the first setting is wider than the bandwidth corresponding to the second setting.
However, Lee teaches wherein the time duration corresponding to the first setting is shorter than the time duration corresponding to the second setting, and the bandwidth corresponding to the first setting is wider than the bandwidth corresponding to the second setting [paragraphs 0005, 0043, 0069, wherein the time duration corresponding to the first setting is shorter than the time duration corresponding to the second setting, and the bandwidth corresponding to the first setting is wider than the bandwidth corresponding to the second setting (shorter SR periodicities; provide different bandwidths)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the device described in Dinan by including time duration and bandwidth as taught by Lee because it would provide the Dinan’s device with the enhanced capability of expanding and improving coverage and system capacity [Lee, paragraphs 0026, 0113].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469